


Exhibit 10.39


PURCHASE AND SALE CONTRACT




BETWEEN






NATIONAL PROPERTY INVESTORS 6,
a California limited partnership










AS SELLER








AND








DRA FUND VIII LLC,
a Delaware limited liability company






AS PURCHASER




Colony at Kenilworth




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I DEFINED TERMS
1
ARTICLE II PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT
1
 
2.1. Purchase and Sale
1
 
2.2. Purchase Price and Deposit
1
 
2.3. Escrow Provisions Regarding Deposit
2
ARTICLE III FEASIBILITY PERIOD
3
 
3.1. Feasibility Period
3
 
3.2. Expiration of Feasibility Period
3
 
3.3. Conduct of Investigation
3
 
3.4. Purchaser Indemnification
4
 
3.5. Property Materials
5
 
3.6. Property Contracts and Utility Contracts
5
 
3.7. Inventory and Supplies
6
 
3.8. Inventory of Fixtures and Tangible Personal Property
6
ARTICLE IV TITLE
7
 
4.1. Title Documents
7
 
4.2. Survey
7
 
4.3. Objection and Response Process
7
 
4.4. Permitted Exceptions
7
 
4.5. Existing Deed of Trust and Monetary Liens
8
 
4.6. Subsequently Disclosed Exceptions
8
 
4.7. Purchaser Financing
9
 
4.8. Housing Assistance Program Vouchers
9
ARTICLE V CLOSING
9
 
5.1. Closing Date
9
 
5.2. Seller Closing Deliveries
9
 
5.3. Purchaser Closing Deliveries
10
 
5.4. Closing Prorations and Adjustments
11
 
5.5. Post Closing Adjustments
15
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER
15
 
6.1. Seller’s Representations
15
 
6.2. AS-IS
17
 
6.3. Survival of Seller’s Representations
18
 
6.4. Definition of Seller’s Knowledge
18
 
6.5. Representations and Warranties of Purchaser
18
ARTICLE VII OPERATION OF THE PROPERTY
19
 
7.1. Leases and Property Contracts
19


i

--------------------------------------------------------------------------------




 
7.2. General Operation of Property
20
 
7.3. Liens
20
 
7.4. Zoning
20
 
7.5. Management Agreement
20
 
7.6. Rent-Ready Units
20
 
7.7. Delivery of Notices
20
 
7.8. Tax Reduction Proceedings
20
ARTICLE VIII CONDITIONS PRECEDENT TO CLOSING
20
 
8.1. Purchaser’s Conditions to Closing
20
 
8.2. Seller’s Conditions to Closing
21
ARTICLE IX BROKERAGE
22
 
9.1. Indemnity
22
 
9.2. Broker Commission
22
ARTICLE X DEFAULTS AND REMEDIES
22
 
10.1. Purchaser Default
23
 
10.2. Seller Default
23
ARTICLE XI RISK OF LOSS OR CASUALTY
24
 
11.1. Major Damage
24
 
11.2. Minor Damage
24
 
11.3. Closing
25
 
11.4. Repairs
25
ARTICLE XII EMINENT DOMAIN
26
 
12.1. Eminent Domain
26
ARTICLE XIII MISCELLANEOUS
26
 
13.1.     Binding Effect of Contract
26
 
13.2.     Exhibits and Schedules
26
 
13.3.     Assignability
26
 
13.4.     Captions
26
 
13.5.     Number and Gender of Words
27
 
13.6.     Notices
27
 
13.7.     Governing Law and Venue
29
 
13.8.     Entire Agreement
29
 
13.9. Amendments
29
 
13.10.   Severability
29
 
13.11.   Multiple Counterparts/Facsimile Signatures
29
 
13.12. Construction
30
 
13.13.   Confidentiality
30
 
13.14.   Time of the Essence
30
 
13.15.   Waiver
30
 
13.16.   Attorneys Fees
30
 
13.17.   Time Zone/Time Periods
30


ii

--------------------------------------------------------------------------------




 
13.18.   1031 Exchange
31
 
13.19.   No Personal Liability of Officers, Trustees or Directors
31
 
13.20.   ADA Disclosure
31
 
13.21.   No Recording
31
 
13.22.   Relationship of Parties
31
 
13.23.   AIMCO Marks
32
 
13.24.   Non-Solicitation of Employees
32
 
13.25.   Survival
32
 
13.26.   Multiple Purchasers
32
 
13.27.   WAIVER OF JURY TRIAL
32
ARTICLE XIV LEAD–BASED PAINT DISCLOSURE
32
 
14.1. Disclosure
32



EXHIBITS AND SCHEDULES


EXHIBITS
 
Exhibit A
Legal Description
Exhibit B
Form of Special Warranty Deed
Exhibit C
Form of Bill of Sale
Exhibit D
Form of General Assignment and Assumption
Exhibit E
Form of Assignment and Assumption of Leases and Security Deposits
Exhibit F
Form of Notice to Vendor Regarding Termination of Contract
Exhibit G
Form of Tenant Notification
Exhibit H
Form of Lead Paint Disclosure
 
 
SCHEDULES
 
Schedule 1
Defined Terms






iii

--------------------------------------------------------------------------------




PURCHASE AND SALE CONTRACT
THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 28th
day of August, 2014 (the “Effective Date”), by and between NATIONAL PROPERTY
INVESTORS 6, a California limited partnership, having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and DRA
FUND VIII LLC, a Delaware limited liability company, having a principal address
at 220 East 42nd Street, 27th Floor, New York, New York 10017 (“Purchaser”).
NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:
RECITALS


A.    Seller owns the real estate located in Towson, Baltimore County, Maryland,
as more particularly described in Exhibit A attached hereto and made a part
hereof, and the improvements thereon, commonly known as Colony at Kenilworth
Apartments.
B.    Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.
ARTICLE IDEFINED TERMS
Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.
ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1.    Purchase and Sale. Seller agrees to sell and convey the Property to
Purchaser and Purchaser agrees to purchase the Property from Seller, all in
accordance with the terms and conditions set forth in this Contract.
2.2.    Purchase Price and Deposit. The total purchase price (“Purchase Price”)
for the Property shall be an amount equal to $46,010,000.00, payable by
Purchaser, as follows:
2.2.1.    Within 2 Business Days following the Effective Date, Purchaser shall
deliver to Stewart Title Guaranty Company, 1980 Post Oak Boulevard, Suite 610,
Houston, Texas, 77056, Attn: Ms. Wendy Howell (“Escrow Agent” or “Title
Insurer”) an initial deposit (together with the Adjournment Deposit, if any, the
“Deposit”) of $1,000,000.00 by wire transfer of immediately available funds
(“Good Funds”).
2.2.2.    [intentionally omitted]
2.2.3.    The balance of the Purchase Price for the Property shall be paid to
and received by Escrow Agent by wire transfer of Good Funds no later than 3:00
p.m. on the Closing

1

--------------------------------------------------------------------------------




Date (subject to any earlier wire deadline imposed by the holder of the Note in
connection with the Loan Payoff).
2.3.    Escrow Provisions Regarding Deposit.
2.3.1.    Escrow Agent shall hold the Deposit and make delivery of the Deposit
to the party entitled thereto under the terms of this Contract. Escrow Agent
shall invest the Deposit in an FDIC-insured, interest-bearing bank account or
FDIC-insured money market fund reasonably approved by Purchaser and Seller, and
all interest and income thereon shall become part of the Deposit and shall be
remitted to the party entitled to the Deposit pursuant to this Contract.
2.3.2.    Escrow Agent shall hold and apply the Deposit in strict accordance
with the terms of this Contract. The tax identification numbers of the parties
shall be furnished to Escrow Agent upon request.
2.3.3.    Except for the return of the Deposit to Purchaser as a result of
Purchaser exercising its termination right under Section 3.2 below (in which
event Escrow Agent shall promptly release the Deposit to Purchaser on demand for
any or no reason at all), if prior to the Closing Date either party makes a
written demand upon Escrow Agent for payment of the Deposit, Escrow Agent shall
give written notice to the other party of such demand. If Escrow Agent does not
receive a written objection from the other party to the proposed payment within
5 Business Days after the giving of such notice, Escrow Agent is hereby
authorized to make such payment. If Escrow Agent does receive such written
objection within such 5-Business Day period, Escrow Agent shall continue to hold
such amount until otherwise directed by written instructions from the parties to
this Contract or a final judgment or arbitrator’s decision. However, Escrow
Agent shall have the right at any time to deliver the Deposit and interest
thereon, if any, with a court of competent jurisdiction in the state in which
the Property is located. Escrow Agent shall give written notice of such deposit
to Seller and Purchaser. Upon such deposit, Escrow Agent shall be relieved and
discharged of all further obligations and responsibilities hereunder. Any return
of the Deposit to Purchaser provided for in this Contract shall be subject to
Purchaser’s obligations set forth in Section 3.5.2.
2.3.4.    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties and shall not be
liable for any act or omission on its part unless taken or suffered in bad faith
in willful disregard of this Contract or involving gross negligence. Seller and
Purchaser jointly and severally shall indemnify and hold Escrow Agent harmless
from and against all costs, claims and expenses, including reasonable attorney’s
fees, incurred in connection with the performance of Escrow Agent’s duties
hereunder, except with respect to actions or omissions taken or suffered by
Escrow Agent in bad faith, in willful disregard of this Contract or involving
gross negligence on the part of the Escrow Agent.
2.3.5.    The parties shall deliver to Escrow Agent an executed copy of this
Contract. Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent’s agreement to comply with the
terms of Seller’s closing instruction letter delivered at Closing and the
provisions of this Section 2.3.

2

--------------------------------------------------------------------------------




2.3.6.    Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the “Code”), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code. Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent’s failure to file the reports Escrow Agent is
required to file pursuant to this section.

ARTICLE III
FEASIBILITY PERIOD


3.1.    Feasibility Period. Subject to the terms of Sections 3.3 and 3.4 and the
rights of Tenants under the Leases, from the Effective Date to and including
October 15, 2014 (the “Feasibility Period”), Purchaser, and its agents,
contractors, engineers, surveyors, attorneys, and employees (collectively,
“Consultants”) shall, at no cost or expense to Seller, have the right from time
to time to enter onto the Property to conduct and make any and all customary
studies, tests, examinations, inquiries, inspections and investigations of or
concerning the Property, review the Materials and otherwise confirm any and all
matters which Purchaser may reasonably desire to confirm with respect to the
Property and Purchaser’s intended use thereof (collectively, the “Inspections”).
3.2.    Expiration of Feasibility Period. If for any reason (including without
limitation any of the matters investigated pursuant to Section 3.1 or for any
title or survey matters), or for no reason whatsoever, Purchaser desires to
terminate this Contract in Purchaser’s sole and absolute discretion, then
Purchaser shall have the right to terminate this Contract by giving written
notice to that effect to Seller and Escrow Agent no later than 5:00 p.m. on or
before the date of expiration of the Feasibility Period. If Purchaser provides
such notice, this Contract shall terminate and be of no further force and effect
subject to and except for the Survival Provisions, and Escrow Agent shall return
the Deposit to Purchaser. If Purchaser fails to provide Seller with written
notice of termination prior to the expiration of the Feasibility Period,
Purchaser’s right to terminate under this Section 3.2 shall be permanently
waived and this Contract shall remain in full force and effect, the Deposit
shall be non-refundable except as otherwise expressly set forth in this
Contract, and Purchaser’s obligation to purchase the Property shall be
conditional only as provided in Section 8.1.
3.3.    Conduct of Investigation. Purchaser shall not permit any mechanics’ or
materialmen’s liens or any other liens to attach to the Property by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inspections conducted by or for Purchaser.
Purchaser shall give reasonable advance notice to Seller prior to any entry onto
the Property and shall permit Seller to have a representative present during all
Inspections conducted at the Property. Purchaser shall take all reasonable
actions and implement all protections necessary to ensure that all actions taken
in connection with the Inspections, and all equipment, materials and substances
generated, used or brought onto the Property pose no material threat to the
safety of persons, property or the environment.

3

--------------------------------------------------------------------------------




3.4.    Purchaser Indemnification.
3.4.1.    Purchaser shall indemnify, hold harmless and, if requested by Seller
(in Seller’s sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller’s affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Property Manager, Regional
Property Manager, and AIMCO (collectively, including Seller, “Seller’s
Indemnified Parties”), from and against any and all damages, mechanics’ liens,
materialmen’s liens, liabilities, penalties, interest, losses, demands, actions,
causes of action, claims, costs and expenses (including reasonable attorneys’
fees, including the cost of in-house counsel and appeals) (collectively,
“Losses”) arising from or related to Purchaser’s or its Consultants’ entry onto
the Property, and any Inspections or other acts by Purchaser or Purchaser’s
Consultants with respect to the Property during the Feasibility Period or
otherwise. Purchaser shall, however, not be liable for any damages incurred by
Seller resulting arising from Seller’s gross negligence, willful misconduct or
breach of this Agreement or from the mere discovery by Purchaser of a
pre-existing condition at or with regard to the Property; provided, however,
that if Purchaser proceeds with acquisition of the Property after the expiration
of the Feasibility Period, Purchaser shall accept the Property with such
pre-existing condition and assume any liabilities associated therewith.
3.4.2.    Notwithstanding anything in this Contract to the contrary, Purchaser
shall not be permitted to perform any invasive tests on the Property without
Seller’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. If Purchaser desires to perform any invasive
tests, Purchaser shall give prior written notice thereof to Seller, which notice
shall be accompanied by a detailed description and plan of the invasive tests
Purchaser desires to perform. Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller’s reasonable judgment could
result in any material injury to the Property or breach of any material
contract, or expose Seller to any Losses or violation of applicable law, or
otherwise adversely affect the Property or Seller’s interest therein. Purchaser
shall, at Purchaser’s sole cost and expense, and in accordance with all
applicable environmental laws, dispose of any hazardous materials which have
been specifically removed from or at the Property by Purchaser or its agents,
representatives, employees or designees in connection with Purchaser’s
environmental studies. Purchaser shall use reasonable efforts to minimize
disruption to Tenants in connection with Purchaser’s or its Consultants’
activities pursuant to this Section. No consent by Seller to any such activity
shall be deemed to constitute a waiver by Seller or assumption of liability or
risk by Seller. Purchaser hereby agrees to restore, at Purchaser’s sole cost and
expense, the Property to the same condition existing immediately prior to
Purchaser’s exercise of its rights pursuant to this Article III. Purchaser shall
maintain and cause its third party consultants to maintain (a) casualty
insurance and commercial general liability insurance with coverages of not less
than $1,000,000.00 for injury or death to any one person and $3,000,000.00 for
injury or death to more than one person and $1,000,000.00 with respect to
property damage, and (b) worker’s compensation insurance for all of their
respective employees in accordance with the law of the state in which the
Property is located. Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 3.4.2 to Seller (in the form of a certificate
of insurance) prior to Purchaser’s or Purchaser’s Consultants’ entry onto the
Property.

4

--------------------------------------------------------------------------------




3.5.    Property Materials.
3.5.1.    Within 3 Business Days after the Effective Date, and to the extent the
same have not already been provided by Seller to Purchaser, Seller agrees to use
reasonable efforts to deliver to Purchaser, or at Seller’s option make available
at the Property, copies of such documents and information concerning the
Property that are in Seller’s possession or reasonable control, other than such
documents and information that Seller deems to be confidential or proprietary
(collectively, the “Materials”).
3.5.2.    Except as expressly set forth in Seller’s Representations, Seller
makes no representations or warranties, express, written, oral, statutory, or
implied, and all such representations and warranties are hereby expressly
excluded and disclaimed. All Materials are provided for informational purposes
only, and Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials, and will instead in all instances
rely exclusively on its own Inspections and Consultants with respect to all
matters which it deems relevant to its decision to acquire, own and operate the
Property. All Materials and Third-Party Reports shall be destroyed by Purchaser
if this Contract is terminated for any reason (except to the extent that digital
copies may have been automatically made and stored as part of an automatic data
backup protocol).
3.5.3.    Not later than 3 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) the most recent rent roll for the Property, which is the
rent roll Seller uses in the ordinary course of operating the Property (the
“Rent Roll”). Seller makes no representations or warranties regarding the Rent
Roll other than the express representation set forth in Section 6.1.5.
3.5.4.    Not later than 3 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) a list of all current Property Contracts (the “Property
Contracts List”) and a list of the current Utility Contracts. Seller makes no
representations or warranties regarding the Property Contracts List other than
the express representations set forth in Section 6.1.6.
3.6.    Property Contracts and Utility Contracts. On or before the expiration of
the Feasibility Period, Purchaser may deliver written notice to Seller (the
“Property Contracts and Utility Contracts Notice”) specifying any Property
Contracts and Utility Contracts which Purchaser desires to terminate at the
Closing (the “Terminated Contracts”); provided that (a) the effective date of
such termination on or after Closing shall be subject to the express terms of
such Terminated Contracts, (b) if any such Property Contract or Utility Contract
cannot by its terms be terminated at Closing, it shall be assumed by Purchaser
and not be a Terminated Contract, and (c) to the extent that any such Terminated
Contract requires payment of a penalty, premium, or damages, including
liquidated damages, for cancellation, Purchaser shall be solely responsible for
the payment of any such cancellation fees, penalties or damages, including
liquidated damages. If Purchaser fails to deliver the Property Contracts and
Utility Contracts Notice on or before the expiration of the Feasibility Period,
then there shall be no Terminated Contracts and Purchaser shall assume all
Property Contracts at the Closing. If Purchaser delivers the Property Contracts
and Utility Contracts

5

--------------------------------------------------------------------------------




Notice to Seller on or before the expiration of the Feasibility Period, then
Seller shall execute and deliver, on or before Closing, a vendor termination
notice (in the form attached hereto as Exhibit F) for each Terminated Contract
informing the vendor(s) of the termination of such Terminated Contract as of the
Closing Date (subject to any delay in the effectiveness of such termination
pursuant to the express terms of each applicable Terminated Contract) (the
“Vendor Terminations”). To the extent that any Property Contract or Utility
Contract to be assigned to Purchaser requires vendor consent, then, prior to the
Closing, Purchaser and Seller shall attempt to obtain from each applicable
vendor a consent (each a “Required Assignment Consent”) to such assignment, and
Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller’s sole discretion), defend (with counsel approved by Seller) Seller’s
Indemnified Parties from and against any and all Losses arising from or related
to a failure to obtain such consents.
3.7.    Inventory and Supplies.  Purchaser acknowledges that Seller has
contracted with Wilmar (the “Supply Contract”) for the procurement and supply of
building parts, fixtures, supplies, equipment and materials (collectively, the
“Supplies”) and that pursuant to the Supply Contract, the Supplies at the
Property are owned by Wilmar until actually used or put into service by Seller
at the Property.  The Supply Contract may not be assumed by Purchaser but
Purchaser may contact Wilmar to request a new contract for services and
supplies.  Seller shall pay all fees and costs associated with terminating the
Supply Contract. If Purchaser enters into a new contract with Wilmar to be
effective upon Closing, the Supplies will remain at the Property in accordance
with such new contract.  If the Purchaser does not enter into a contract with
Wilmar for the continuation of services and supplies from and after Closing,
Purchaser acknowledges that Purchaser shall have no right to use any of the
Supplies after the Closing and Wilmar will have the right to remove the Supplies
from the Property within 5 days after Closing.  In any event and notwithstanding
any provision of this Agreement to the contrary, no adjustments or prorations
will be made at Closing for the value of any Supplies or the use thereof prior
to Closing and any Supplies used after the Closing shall be at the sole cost and
expense of Purchaser.
3.8.    Inventory of Fixtures and Tangible Personal Property. Prior to the
Effective Date, Seller delivered to Purchaser an inventory (the “F&PP
Inventory”) of Fixtures and Tangible Personal Property located at the Property
within the management offices, maintenance facilities (if any) and recreational
facilities of the Property (and including a list of maintenance vehicles and
equipment), but such F&PP Inventory does not include any Fixtures and Tangible
Personal Property located within the apartment units which are leased at the
Properties. On or before the expiration of the Feasibility Period, Purchaser
shall be responsible for (a) reviewing the F&PP Inventory, (b) inspecting the
Property for accuracy of such F&PP Inventory, and (c) inspecting the apartment
units at the Property to determine the Fixtures and Tangible Personal Property
located therein (if any). Seller shall modify and update the F&PP Inventory
prior to Closing to account for any mutually agreed upon inaccuracies discovered
by Purchaser and/or to include Fixtures and Tangible Personal Property located
in the apartments units identified by Purchaser.

6

--------------------------------------------------------------------------------





ARTICLE IV
TITLE


4.1.    Title Documents. Within 5 days after the Effective Date, Seller shall
cause to be delivered to Purchaser a standard form commitment or preliminary
title report (“Title Commitment”) to provide a standard American Land Title
Association owner’s title insurance policy for the Land and Improvements, using
the current policy jacket customarily provided by the Title Insurer, in an
amount equal to the Purchase Price (the “Title Policy”), together with copies of
all instruments identified as exceptions therein (together with the Title
Commitment, referred to herein as the “Title Documents”). Seller shall be
responsible only for payment of the base premium for the Title Policy. Purchaser
shall be solely responsible for payment of all other costs relating to
procurement of the Title Commitment, the Title Policy, and any requested
endorsements.
4.2.    Survey. Subject to Section 3.5.2, within 3 Business Days after the
Effective Date, Seller shall deliver to Purchaser any existing survey of the
Property (the “Existing Survey”). Purchaser may, at its sole cost and expense,
order a new or updated survey of the Property either before or after the
Effective Date (such new or updated survey, together with the Existing Survey,
is referred to herein as the “Survey”).
4.3.    Objection and Response Process. On or before the date which is 25 days
after the Effective Date (the “Objection Deadline”), Purchaser shall give
written notice (the “Objection Notice”) to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the “Objections”). If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey. On or before 28 days after the Effective Date (the “Response
Deadline”), Seller may, in Seller’s sole discretion, give Purchaser notice (the
“Response Notice”) of those Objections which Seller is willing to cure, if any.
Seller shall be entitled to reasonable adjournments of the Closing Date to cure
the Objections, not to exceed 30 days in the aggregate; provided, however, that
Seller may not adjourn the Closing Date beyond the day that Purchaser’s lender’s
commitment to provide financing expires. If Seller fails to deliver a Response
Notice by the Response Deadline, Seller shall be deemed to have elected not to
cure or otherwise resolve any matter set forth in the Objection Notice. If
Purchaser is dissatisfied with the Response Notice or the lack of Response
Notice, Purchaser may, as its exclusive remedy, exercise its right to terminate
this Contract prior to the expiration of the Feasibility Period in accordance
with the provisions of Section 3.2. If Purchaser fails to timely exercise such
right, Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.
4.4.    Permitted Exceptions. The Deed delivered pursuant to this Contract shall
convey good and marketable title to the Property, insured by the Title Company
at its regular rates for regular risks pursuant to the standard stipulations and
conditions of a standard American Land Title Association owner’s title insurance
policy in the form customarily issued by Title Company in the State of Maryland,
subject only to the following, all of which shall be deemed “Permitted
Exceptions”:

7

--------------------------------------------------------------------------------




4.4.1.    All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics’ liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be modified to be
limited to those parties in possession pursuant to the Leases, and (d) the
standard exception pertaining to taxes and assessments, which shall be limited
to taxes and assessments not yet due and payable as of the Closing Date;
4.4.2.    All Leases;
4.4.3.    Applicable zoning and governmental regulations and ordinances;
4.4.4.    Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser.
4.5.    Existing Deed of Trust and Monetary Liens. It is understood and agreed
that, whether or not Purchaser gives an Objection Notice with respect thereto,
any deeds of trust and/or mortgages which secure the Note (collectively, the
“Deed of Trust”) and any other monetary liens for up to $100,000.00 shall not be
deemed Permitted Exceptions, whether Purchaser gives further written notice of
such or not, and shall be paid off, satisfied, discharged and/or cured from
proceeds of the Purchase Price at Closing.
4.6.    Subsequently Disclosed Exceptions. If at any time after the expiration
of the Feasibility Period, any update to the Title Commitment or Existing Survey
discloses any additional item that materially adversely affects title to the
Property which was not disclosed on any version of or update to the Title
Commitment delivered to Purchaser during the Feasibility Period (the “New
Exception”), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the “New Exception Review Period”) to review and notify
Seller in writing of Purchaser’s approval or disapproval of the New Exception.
If Purchaser disapproves of the New Exception, Seller may, in Seller’s sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception. If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception, not to
exceed 30 days in the aggregate; provided, however, that Seller may not adjourn
the Closing Date beyond the day that Purchaser’s lender’s commitment to provide
financing expires. If Seller fails to deliver a notice to Purchaser within 3
days after the expiration of the New Exception Review Period, Seller shall be
deemed to have elected not to cure the New Exception. If Purchaser is
dissatisfied with Seller’s response, or lack thereof, Purchaser may, as its
exclusive remedy elect either: (i) to terminate this Contract, in which event
the Deposit shall be promptly returned to Purchaser or (ii) to waive the New
Exception and proceed with the transactions contemplated by this Contract, in
which event Purchaser shall be deemed to have approved the New Exception. If
Purchaser fails to notify Seller of its election to terminate this Contract in
accordance with the foregoing sentence within 6 days after the expiration of the
New Exception Review Period, Purchaser shall be deemed to have elected to
approve and irrevocably waive any objections to the New Exception.

8

--------------------------------------------------------------------------------




4.7.    Purchaser Financing. Purchaser assumes full responsibility to obtain the
funds required for settlement, and Purchaser’s acquisition of such funds shall
not be a contingency to the Closing.
4.8.    Housing Assistance Program Vouchers. If there are any tenants with HAP
Tenant Based Voucher Contracts, Purchaser acknowledges that the HAP Tenant Based
Voucher Contract(s) require(s) the satisfaction by Purchaser of certain
requirements as set forth therein and established by the local housing
authorities (collectively, the “Housing Authority”) to allow for the assumption
of the HAP Tenant Based Voucher Contract(s), Purchaser agrees that, at the
Closing, either (a) Purchaser shall assume all obligations under the HAP Tenant
Based Voucher Contract(s) and accept title to the applicable Property subject to
the same, or (b) the existing HAP Tenant Based Voucher Contract(s) shall be
terminated, and Purchaser shall enter into replacement HAP Tenant Based Voucher
Contract(s) which are acceptable to the Housing Authority (collectively, the
foregoing (a) and (b) referred to herein as the “HAP Tenant Based Voucher
Assumption”).

ARTICLE V
CLOSING


5.1.    Closing Date. The Closing shall occur on October 30, 2014 (the “Closing
Date”) through an escrow with Escrow Agent, whereby Seller, Purchaser and their
attorneys need not be physically present at the Closing and may deliver
documents by overnight air courier or other means. Notwithstanding the
foregoing, Seller or Purchaser, upon written notice to the other party (the
“Adjournment Notice”) on or before the date that is 5 days prior to the
scheduled Closing Date, shall have a one-time right to adjourn the Closing for
(i) a period of up to 15 days following the scheduled Closing Date or (ii) the
number of days required to extend the Closing Date to the last Business Day of
the month in which the Closing Date otherwise would occur, time being of the
essence, provided that such Adjournment Notice shall set forth the new Closing
Date. No such extension of the Closing Date shall extend the Closing beyond the
outside date for closing under Purchaser’s loan commitment from its lender.
Simultaneously with Purchaser’s sending of such Adjournment Notice to Seller,
Purchaser shall deposit with Escrow Agent an additional non-refundable deposit
of $500,000.00, which shall be added to and become a part of the Deposit and
shall be disbursed by Escrow Agent in accordance with the provisions hereof
governing the Deposit.


5.2.    Seller Closing Deliveries. Except for the closing statement which shall
be delivered on or before the Closing Date, Seller shall deliver to Escrow
Agent, each of the following items no later than 1 Business Day prior to the
Closing Date:
5.2.1.    One original of a Special Warranty Deed (the “Deed”) in the form
attached as Exhibit B to Purchaser, subject to the Permitted Exceptions,
executed by Seller.
5.2.2.    Four originals of a Bill of Sale in the form attached as Exhibit C,
executed by Seller.
5.2.3.    Four originals of a General Assignment in the form attached as Exhibit
D (the “General Assignment”), executed by Seller.

9

--------------------------------------------------------------------------------




5.2.4.    Four originals of an Assignment of Leases and Security Deposits in the
form attached as Exhibit E (the “Leases Assignment”), executed by Seller.
5.2.5.    Seller’s counterpart signature to the closing statement prepared by
Title Insurer.
5.2.6.    A title affidavit or an indemnity form reasonably acceptable to
Seller, executed by Seller, which is sufficient to enable Title Insurer to
delete the standard pre-printed exceptions to the title insurance policy to be
issued pursuant to the Title Commitment.
5.2.7.    A certification of Seller’s non-foreign status pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended, executed by Seller.
5.2.8.    Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller’s authority to consummate this transaction.
5.2.9.    An updated Rent Roll effective as of a date no more than 3 Business
Days prior to the Closing Date; provided, however, that the content of such
updated Rent Roll shall in no event expand or modify the conditions to
Purchaser’s obligation to close as specified under Section 8.1.
5.2.10.    An updated Property Contracts List effective as of a date no more
than 3 Business Days prior to the Closing Date; provided, however, that the
content of such updated Property Contracts List shall in no event expand or
modify the conditions to Purchaser’s obligation to close as specified under
Section 8.1.
5.2.11.    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable laws to be executed by Seller or
otherwise reasonably necessary in order to consummate the transactions
contemplated under terms of the Contract.
5.2.12.    Any necessary state, county or local governmental transfer tax forms
or returns.
5.2.13.    Proof of termination of any property management or leasing agreement
related to the Property.
5.3.    Purchaser Closing Deliveries. Except for: (i) the closing statement
which shall be delivered on or before the Closing Date, and (ii) the balance of
the Purchase Price which is to be delivered at the time specified in Section
2.2.3, Purchaser shall deliver to Escrow Agent, each of the following items no
later than 1 Business Day prior to the Closing Date:
5.3.1.    The full Purchase Price (with credit for the Deposit), plus or minus
the adjustments or prorations required by this Contract.
5.3.2.    Purchaser’s counterpart signature to the closing statement prepared by
Title Insurer.

10

--------------------------------------------------------------------------------




5.3.3.    Four countersigned counterparts of the General Assignment.
5.3.4.    Four countersigned counterparts of the Leases Assignment.
5.3.5.    Notification letters to all Tenants prepared and executed by Purchaser
in the form attached hereto as Exhibit G, which shall be delivered to all
Tenants by Purchaser immediately after Closing.
5.3.6.    Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof.
5.3.7.    Any necessary state, county or local governmental transfer tax forms
or returns.
5.3.8.    Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser’s authority to consummate this transaction.
5.3.9.    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable law to be executed by Purchaser or
otherwise reasonably necessary in order to consummate the transactions
contemplated under this Contract.
5.4.    Closing Prorations and Adjustments.
5.4.1.    General. All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date. Seller shall prepare a proration schedule (the
“Proration Schedule”) of the adjustments described in this Section 5.4 prior to
Closing and shall use good faith efforts to deliver such Proration Schedule 2
days prior to Closing.
5.4.2.    Operating Expenses. All of the operating, maintenance, taxes (other
than real estate taxes), and other expenses incurred in operating the Property
that Seller customarily pays, and any other costs incurred in the ordinary
course of business for the management and operation of the Property, shall be
prorated on an accrual basis. Seller shall pay all such expenses that accrue
prior to the Closing Date and Purchaser shall pay all such expenses that accrue
from and after the Closing Date. For the avoidance of all doubt, there shall be
no proration of expenses relating to employee payroll, management fees (or other
expenses) payable under Seller’s property management agreement to be terminated
at Closing, or Property Contracts not assumed by Purchaser.
5.4.3.    Utilities. The final readings and final billings for utilities will be
made if possible as of the Closing Date, in which case Seller shall pay all such
bills as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills. Otherwise, a proration

11

--------------------------------------------------------------------------------




shall be made based upon the parties’ reasonable good faith estimate. Seller
shall be entitled to the return of any deposit(s) posted by it with any utility
company, and Seller shall notify each utility company serving the Property to
terminate Seller’s account, effective as of noon on the Closing Date. Seller
shall have no responsibility or liability for Purchaser’s failure to arrange
utility service for the Property as of the Closing Date. Purchaser shall
indemnify, hold harmless and, if requested by Seller (in Seller’s sole
discretion), defend (with counsel approved by Seller) Seller’s Indemnified
Parties from and against any and all Losses arising from or related to
Purchaser’s failure to arrange utility service as of the Closing Date.
5.4.4.    Real Estate Taxes. Any real estate ad valorem or similar taxes for the
Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved. The proration of real property
taxes or installments of assessments shall be based upon the assessed valuation
and tax rate figures (assuming payment at the earliest time to allow for the
maximum possible discount) for the year in which the Closing occurs to the
extent the same are available; provided, however, that in the event that actual
figures (whether for the assessed value of the Property or for the tax rate) for
the year of Closing are not available at the Closing Date, the proration shall
be made using figures from the preceding year (assuming payment at the earliest
time to allow for the maximum possible discount). The proration of real property
taxes or installments of assessments shall be final and not subject to
re-adjustment after Closing.
5.4.5.    Property Contracts. Purchaser shall assume at Closing the obligations
under the Property Contracts assumed by Purchaser; however, operating expenses
shall be prorated under Section 5.4.2. Notwithstanding the foregoing, Seller
shall be entitled to retain 20% of any unamortized "upfront" or "bonus" fees
payable to the property owner before or upon contract commencement under any
telecommunication tenant-marketed/bulk services Property Contract. The remainder
of any such unamortized fees shall be credited to Purchaser at Closing. Such
fees shall be amortized over the initial term of the applicable Property
Contract (not including any extension or renewal options). For purposes of
illustration only, if Seller received a $10,000 upfront bonus on a 5 year bulk
services Property Contract, and the Closing occurs on the fourth anniversary of
such Property Contract, the unamortized amount to be prorated shall be $2,000,
of which Seller shall retain $400 and Purchaser shall be credited $1,600.
5.4.6.    Leases.
5.4.6.1    All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date. Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date. Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date. In addition, with
respect to the rebilling contract for the Property, Seller shall receive a
credit at Closing equal to the one month average of the amount of the monthly
utility bill associated with the Property for the preceding 12 months, plus a
credit for the prorated portion of the month of Closing, less a 5% discount on
such amount. Notwithstanding the foregoing, no prorations shall be made in
relation to either (a) non-delinquent rents which have not been

12

--------------------------------------------------------------------------------




collected as of the Closing Date, or (b) delinquent rents existing, if any, as
of the Closing Date (the foregoing (a) and (b) referred to herein as the
“Uncollected Rents”). In adjusting for Uncollected Rents, no adjustments shall
be made in Seller’s favor for rents which have accrued and are unpaid as of the
Closing, but Purchaser shall pay Seller all Uncollected Rents actually collected
after Closing on or before 90 days after Closing. For a period of 90 days
following Closing, Purchaser agrees to bill Tenants of the Property for all
Uncollected Rents and to take reasonable actions (which shall not include an
obligation to commence legal action) to collect Uncollected Rents.
Notwithstanding the foregoing, Purchaser’s obligation to collect Uncollected
Rents shall be limited to Uncollected Rents of not more than 90 days past due,
and Purchaser’s collection of rents shall be applied, first, towards current
rent due and owing under the Leases, second, to Purchaser’s reasonable
third-party costs of such collection, and third, to Uncollected Rents. After the
Closing, Seller shall continue to have the right, but not the obligation, in its
own name, to demand payment of and to collect Uncollected Rents owed to Seller
by any Tenant, which right shall include, without limitation, the right to
continue or commence legal actions or proceedings against any Tenant and the
delivery of the Leases Assignment shall not constitute a waiver by Seller of
such right; provided however, that the foregoing right of Seller shall be
limited to actions seeking monetary damages and, in no event, shall Seller seek
to evict any Tenants in any action to collect Uncollected Rents. Purchaser
agrees to reasonably cooperate with Seller in connection with all efforts by
Seller to collect such Uncollected Rents and to take all steps, whether before
or after the Closing Date, as may be necessary to carry out the intention of the
foregoing; provided, however, that Purchaser’s obligation to reasonably
cooperate with Seller pursuant to this sentence shall not obligate Purchaser to
terminate any Tenant lease with an existing Tenant or evict any existing Tenant
from the Property.
5.4.6.2    At Closing, Purchaser shall receive a credit against the Purchase
Price in an amount equal to the received and unapplied balance of all cash (or
cash equivalent) Tenant Deposits, including, but not limited to, security,
damage, pet or other refundable deposits paid by any of the Tenants to secure
their respective obligations under the Leases, together, in all cases, with any
interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the “Tenant Security Deposit Balance”).
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser. The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.
5.4.6.3    To the extent there exist on the Closing Date any free rentals
respecting any of the Leases or any Tenants have paid any amounts under a Lease
more than one month in advance, Purchaser shall be entitled to a credit in the
full amount thereof against the Purchase Price.
5.4.7.    Insurance. No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser. Seller shall
have the risk of loss of the Property until 11:59 p.m. the day prior to Closing
Date (“Risk of Loss Transfer”), after which time

13

--------------------------------------------------------------------------------




the risk of loss shall pass to Purchaser and Purchaser shall be responsible for
obtaining its own insurance thereafter.
5.4.8.    Employees. All of Seller’s and Seller’s manager’s on-site employees
shall have their employment at the Property terminated as of the Closing Date.
5.4.9.    Closing Costs. Purchaser shall pay any premiums or fees required to be
paid by Purchaser with respect to the Title Policy pursuant to Section 4.1 and
one-half of any transfer, sales, use, gross receipts or similar taxes on the
transfer of the Property and one-half of the customary closing costs of the
Escrow Agent. Seller shall pay the base premium for the Title Policy to the
extent required by Section 4.1, the cost of recording any instruments required
to discharge any liens or encumbrances against the Property not caused by
Purchaser’s actions, and one-half of any transfer, sales, use, gross receipts or
similar taxes on the transfer of the Property and one-half of the customary
closing costs of the Escrow Agent.
5.4.10.    Utility Contracts. Purchaser shall assume at Closing the obligations
under any Utility Contracts not terminated by Purchaser in accordance with
Section 3.6.
5.4.11.    Insurance Proceeds. If there is a casualty at the Property that
occurs prior to the Closing Date and Seller assigns such insurance to Purchaser,
the amount of any deductible under the applicable insurance policy shall be
charged to Seller.
5.4.12.    Possession. Possession of the Property, subject to the Leases,
Property Contracts, and Utility Contracts, other than Terminated Contracts, and
Permitted Exceptions, shall be delivered to Purchaser at the Closing upon
release from escrow of all items to be delivered by Purchaser pursuant to
Section 5.3. To the extent reasonably available to Seller, originals or copies
of the Leases, Property Contracts, Utility Contracts and lease files,
warranties, guaranties, operating manuals, keys to the property, and Seller’s
books and records (other than proprietary information) (collectively, “Seller’s
Property-Related Files and Records”) regarding the Property shall be made
available to Purchaser at the Property after the Closing. Purchaser agrees, for
a period of not less than two (2) years after the Closing (the “Records Hold
Period”), to (a) provide and allow Seller reasonable access to Seller’s
Property-Related Files and Records that are in Purchaser’s possession for
purposes of inspection and copying thereof, and (b) use commercially reasonable
efforts to maintain and preserve Seller’s Property-Related Files and Records. If
at any time after the Records Hold Period, Purchaser desires to dispose of
Seller’s Property-Related Files and Records, Purchaser must first provide Seller
prior written notice (the “Records Disposal Notice”). Seller shall have a period
of 30 days after receipt of the Records Disposal Notice to enter the Property
(or such other location where such records are then stored) and remove or copy
those of Seller’s Property-Related Files and Records that Seller desires to
retain.
5.4.13.    Loan Fees. To the extent that Seller’s prepayment penalty, payoff fee
or other costs associated with the payoff of the Note are reduced by reason of
Purchaser borrowing funds from the same lender as the lender holding the Note,
50% of any such savings shall be credited to Purchaser at Closing.

14

--------------------------------------------------------------------------------




5.5.    Post Closing Adjustments. Purchaser or Seller may request that Purchaser
and Seller undertake to re-adjust any item described in Section 5.4 and/or on
the Proration Schedule (or any item omitted therefrom), with the exception of
real property taxes which shall be final and not subject to readjustment, in
accordance with the provisions of Section 5.4 of this Contract; provided,
however, that neither party shall have any obligation to re-adjust any items (a)
after the expiration of 90 days after Closing, or (b) subject to such 90-day
period, unless such items exceed $5,000.00 in the aggregate.        
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1.    Seller’s Representations. Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the “Seller’s Representations”) as of the
Effective Date and as of the Closing Date; provided that Purchaser’s remedies if
any such Seller’s Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1.
6.1.1.    Seller is validly existing and in good standing under the laws of the
state of its formation set forth in the initial paragraph of this Contract; and,
subject to Section 8.2.5 has or at the Closing shall have the entity power and
authority to sell and convey the Property and to execute the documents to be
executed by Seller and prior to the Closing will have taken as applicable, all
corporate, partnership, limited liability company or equivalent entity actions
required for the execution and delivery of this Contract, and the consummation
of the transactions contemplated by this Contract. The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Seller is a party or by which Seller is otherwise
bound, which conflict, breach or default would have a material adverse effect on
Seller’s ability to consummate the transaction contemplated by this Contract or
on the Property. Subject to Section 8.2.5, this Contract is a valid and binding
agreement against Seller in accordance with its terms;
6.1.2.    Seller is not a “foreign person,” as that term is used and defined in
the Internal Revenue Code, Section 1445, as amended;
6.1.3.    Except as disclosed to Purchaser as part of the Materials and based
solely on a search of Seller’s internal litigation database, there are no
material actions, proceedings, litigation or governmental investigations or
condemnation actions either pending or threatened in writing against the
Property;
6.1.4.    To Seller’s knowledge, Seller has not received any written notice of
any material default by Seller under any of the Property Contracts that will not
be terminated on the Closing Date.
6.1.5.    To Seller’s knowledge, the Rent Roll (as updated pursuant to Section
5.2.9) is accurate in all material respects. The Rent Roll is the same as used
in Seller’s ordinary course of business in operating the Property. To Seller’s
knowledge, there are no oral or written leases or

15

--------------------------------------------------------------------------------




rights of occupancy for any portion of the Property other than the Leases
described on the Rent Roll. To Seller’s knowledge, there is not now, and has not
been in the past, an organized rent strike by the Tenants or any joint action by
a tenant group to withhold rent from Seller.
6.1.6.    To Seller’s knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.10) is accurate in all material respects.
6.1.7.    To Seller’s knowledge, there is no condemnation proceeding either
instituted or threatened pertaining to the Property.
6.1.8.    Seller is not the subject debtor under any federal, state or local
bankruptcy or insolvency proceeding, or any other proceeding for dissolution,
liquidation or winding up of its assets.
6.1.9.    To Seller's knowledge, Seller has not received any written notice from
a governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
the Property.
6.1.10.    Seller has not granted any option, right of first refusal or similar
right in favor of any person to purchase or otherwise acquire the Property, any
portion thereof or any interest therein, which will survive the Closing.
6.1.11.    The operating statements provided as part of the Materials are the
operating statements used by Seller in the ordinary course of its business.
6.1.12.    Seller is not a Prohibited Person.
6.1.13.    To Seller’s knowledge, except for third party persons who hold direct
or indirect ownership interests in Seller, none of Seller’s affiliates or parent
entities is a Prohibited Person.
6.1.14.    To Seller’s knowledge, except for third party persons who hold direct
or indirect ownership interests in Seller, the Property is not the property of
or beneficially owned by a Prohibited Person.
6.1.15.    To Seller’s knowledge, except for third party persons who hold direct
or indirect ownership interests in Seller, the Property is not the proceeds of
specified unlawful activity as defined in 18 U.S.C. §1956(c)(7).
6.1.16.    As of Closing, Seller shall have no employees.
6.1.17.    All environmental reports or property condition reports prepared by a
third party environmental or engineering consultant and in the possession of
Seller shall be included as part of the Materials made available to Purchaser.
6.1.18.    To Seller’s knowledge, there are not now presently pending any
special assessments with respect to any portion of the Property.

16

--------------------------------------------------------------------------------




6.2.    AS-IS. Except as otherwise expressly set forth in Seller’s
Representations:
6.2.1.    The Property is expressly purchased and sold “AS IS,” “WHERE IS,” and
“WITH ALL FAULTS.”
6.2.2.    The Purchase Price and the terms and conditions set forth herein are
the result of arm’s-length bargaining between entities familiar with
transactions of this kind, and said price, terms and conditions reflect the fact
that Purchaser shall have the benefit of, but is not relying upon, any
information provided by Seller or Broker or statements, representations or
warranties, express or implied, made by or enforceable directly against Seller
or Broker, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller’s
Representations). Purchaser agrees that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions in the Materials, or on
account of any conditions affecting the Property.
6.2.3.    Purchaser, its successors and assigns, and anyone claiming by, through
or under Purchaser, hereby fully releases Seller’s Indemnified Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against Seller’s
Indemnified Parties with respect to any and all Losses arising from or related
to any defects, errors, omissions in the Materials.
6.2.4.    Purchaser represents and warrants that, as of the date hereof and as
of the Closing Date, it has and shall have reviewed and conducted such
independent analyses, studies (including, without limitation, environmental
studies and analyses concerning the presence of lead, asbestos, water intrusion
and/or fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property. If Seller provides or has provided any documents,
summaries, opinions or work product of consultants, surveyors, architects,
engineers, title companies, governmental authorities or any other person or
entity with respect to the Property, including, without limitation, the offering
prepared by Broker, Purchaser and Seller agree that Seller has done so or shall
do so only for the convenience of both parties, Purchaser shall not rely thereon
and the reliance by Purchaser upon any such documents, summaries, opinions or
work product shall not create or give rise to any liability of or against
Seller’s Indemnified Parties. Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing.
6.2.5.    Prior to Closing, Seller shall have the right, but not the obligation,
to enforce its rights against any and all Property occupants, guests or tenants.
Purchaser agrees that the departure or removal, prior to Closing, of any of such
guests, occupants or tenants shall not be the

17

--------------------------------------------------------------------------------




basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.
6.3.    Survival of Seller’s Representations. Seller and Purchaser agree that
Seller’s Representations shall survive Closing for a period of 9 months (the
“Survival Period”). Seller shall have no liability after the Survival Period
with respect to Seller’s Representations contained herein except to the extent
that Purchaser has initiated litigation against Seller during the Survival
Period for breach of any of Seller’s Representations. Under no circumstances
shall Seller be liable to Purchaser for more than $850,000 in any individual
instance or in the aggregate for all breaches of Seller’s Representations, nor
shall Purchaser be entitled to bring any claim for a breach of Seller’s
Representations unless the claim for damages (either in the aggregate or as to
any individual claim) by Purchaser exceeds $5,000. In the event that Seller
breaches any representation contained in Section 6.1 and Purchaser had actual
knowledge of such breach prior to the Closing Date, and elected to close
regardless, Purchaser shall be deemed to have waived any right of recovery, and
Seller shall not have any liability in connection therewith.
6.4.    Definition of Seller’s Knowledge. Any representations and warranties
made “to the knowledge of Seller” shall not be deemed to imply any duty of
inquiry. For purposes of this Contract, the term Seller’s “knowledge” shall mean
and refer only to actual knowledge of the Regional Property Manager and the
Community Manager and shall not be construed to refer to the knowledge of any
other partner, officer, director, agent, employee or representative of Seller,
or any affiliate of Seller, or to impose upon such Regional Property Manager and
Community Manager any duty to investigate the matter to which such actual
knowledge or the absence thereof pertains, or to impose upon such Regional
Property Manager and Community Manager any individual personal liability. As
used herein, the term “Regional Property Manager” shall refer to Jason Kessler
who is the regional property manager handling this Property and the term
“Community Manager” shall refer to Rebecca Kiefer who is the community manager
handling this Property.
6.5.    Representations and Warranties of Purchaser. For the purpose of inducing
Seller to enter into this Contract and to consummate the sale and purchase of
the Property in accordance herewith, Purchaser represents and warrants to Seller
the following as of the Effective Date and as of the Closing Date:
6.5.1.    Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware.
6.5.2.    Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser’s
partners, directors, officers or members are required to so empower or authorize
Purchaser. The compliance with or fulfillment of the terms and conditions hereof
will not conflict with, or result in a breach of, the terms, conditions or
provisions of, or constitute a default under, any contract to which Purchaser is
a party or by which

18

--------------------------------------------------------------------------------




Purchaser is otherwise bound, which conflict, breach or default would have a
material adverse effect on Purchaser’s ability to consummate the transaction
contemplated by this Contract. This Contract is a valid, binding and enforceable
agreement against Purchaser in accordance with its terms.
6.5.3.    No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser’s obligations or covenants to Seller.
6.5.4.    Other than Seller’s Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.
6.5.5.    The Broker and its affiliates do not, and will not at the Closing,
have any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.
6.5.6.    Purchaser is not a Prohibited Person.
6.5.7.    To Purchaser’s knowledge, none of its investors, affiliates or brokers
or other agents (if any), acting or benefiting in any capacity in connection
with this Contract is a Prohibited Person.
6.5.8.    The funds or other assets Purchaser will transfer to Seller under this
Contract are not the property of, or beneficially owned, directly or indirectly,
by a Prohibited Person.
6.5.9.    The funds or other assets Purchaser will transfer to Seller under this
Contract are not the proceeds of specified unlawful activity as defined by 18
U.S.C. § 1956(c)(7).

ARTICLE VII
OPERATION OF THE PROPERTY


7.1.    Leases and Property Contracts. During the period of time from the
Effective Date to the Closing Date, in the ordinary course of business Seller
may enter into new Property Contracts, new Leases, renew existing Leases or
modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that, without the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed, any new or renewed Leases shall not have a
term in excess of 15 months or less than 9 months and any new Property Contract
shall be terminable upon 30 days’ notice without penalty.



19

--------------------------------------------------------------------------------




7.2.    General Operation of Property. Except as specifically set forth in this
Article VII, Seller shall operate the Property after the Effective Date in the
ordinary course of business, and except as necessary in Seller’s sole discretion
to address (a) any life or safety issue at the Property or (b) any other matter
which in Seller’s reasonable discretion materially adversely affects the use,
operation or value of the Property, Seller will not make any material
alterations to the Property or remove any material Fixtures and Tangible
Personal Property without the prior written consent of Purchaser which consent
shall not be unreasonably withheld, denied or delayed.
7.3.    Liens. Other than utility easements and temporary construction easements
granted by Seller in the ordinary course of business, Seller covenants that it
will not voluntarily create or cause any lien or encumbrance to attach to the
Property between the Effective Date and the Closing Date (other than Leases and
Property Contracts as provided in Section 7.1) unless Purchaser approves such
lien or encumbrance, which approval shall not be unreasonably withheld,
conditioned or delayed. If Purchaser approves any such subsequent lien or
encumbrance, the same shall be deemed a Permitted Encumbrance for all purposes
hereunder.
7.4.    Zoning. Seller shall not initiate any change to zoning presently
applicable to all or any part of the Property without the written consent of
Purchaser.
7.5.    Management Agreement. As of Closing, the existing management agreement
relating to the Property shall be terminated.
7.6.    Rent-Ready Units. Seller agrees that at the Closing, Purchaser shall
receive a credit against the Purchase Price in an amount equal to $750.00 per
Tenant unit that is not in Rent-Ready Condition on the Closing Date and which
was vacated by the prior Tenant at least 7 days prior to the Closing.
7.7.    Delivery of Notices. From and after the Effective Date, Seller shall
promptly deliver to Purchaser copies of any material written notices received by
Seller at its Denver, Colorado office pertaining to the Property.
7.8.    Tax Reduction Proceedings. Seller shall not commence any tax protest or
reduction proceedings pertaining to the Property after the Effective Date
without first consulting Purchaser.

ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1.    Purchaser’s Conditions to Closing. Purchaser’s obligation to close under
this Contract, shall be subject to and conditioned upon the fulfillment of the
following conditions precedent:
8.1.1.    All of the documents required to be delivered by Seller to Purchaser
at the Closing pursuant to the terms and conditions hereof shall have been
delivered;
8.1.2.    Each of Seller’s Representations shall be true in all material
respects as of the Closing Date;

20

--------------------------------------------------------------------------------




8.1.3.    Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder;
8.1.4.    Neither Seller nor Seller’s general partner shall be a debtor in any
bankruptcy proceeding;
8.1.5.    There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller any litigation threatened which if adversely
determined would restrain the consummation of the transactions contemplated by
this Contract or declare illegal, invalid or non-binding any of the covenants or
obligations of Seller; and
8.1.6.    Title Company shall be irrevocably committed to issue the Title Policy
(subject to payment of the premium therefor) in accordance with Article 4 above.
Notwithstanding anything to the contrary, there are no other conditions to
Purchaser’s obligation to Close except as expressly set forth in this Section
8.1. If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a return of the Deposit from the Escrow Agent, or (c) if
such failure constitutes a default by Seller of its covenants hereunder,
exercise any of its remedies pursuant to Section 10.2.
8.2.    Seller’s Conditions to Closing. Without limiting any of the rights of
Seller elsewhere provided for in this Contract, Seller’s obligation to close
with respect to conveyance of the Property under this Contract shall be subject
to and conditioned upon the fulfillment of the following conditions precedent:
8.2.1.    All of the documents and funds required to be delivered by Purchaser
to Seller at the Closing pursuant to the terms and conditions hereof shall have
been delivered;
8.2.2.    Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;
8.2.3.    Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;
8.2.4.    Neither Purchaser nor Purchaser’s managing member shall be a debtor in
any bankruptcy proceeding;
8.2.5.    Seller shall have received all consents, documentation and approvals
necessary to consummate and facilitate the transactions contemplated hereby,
including, without limitation, a tax free exchange pursuant to Section 13.18
(and the amendment of Seller’s (or Seller’s affiliates’) partnership or other
organizational documents in connection therewith), (a) from Seller’s

21

--------------------------------------------------------------------------------




partners, members, managers, shareholders or directors to the extent required by
Seller’s (or Seller’s affiliates’) organizational documents, and (b) as required
by law;
8.2.6.    There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing, which, if
adversely determined, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser; and
8.2.7.    The Loan Payoff shall have occurred (provided Seller has provided the
requisite advance notice of prepayment to the holder or servicer of the Note).
If any of the foregoing conditions to Seller’s obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) except as expressly set forth in the last sentence of this paragraph,
terminate this Contract, or (c) if such failure constitutes a default by
Purchaser, exercise any of its remedies pursuant to Section 10.1. With respect
to the condition set forth in Section 8.2.5, Seller shall provide Purchaser with
regular updates on the status of its solicitation for consent and shall,
specifically, advise Purchaser (i) within 13 days after the Effective Date
whether consent solicitations have been mailed and (ii) not later than the day
on which the Feasbility Period expires, whether the condition set forth in
Section 8.2.5 has been satisfied. With respect to the condition set forth in
Section 8.2.7, Seller shall not be entitled to terminate this Contract but shall
instead only be permitted to extend the Closing Date by up to 5 days so as to
accommodate the satisfaction of such condition.

ARTICLE IX
BROKERAGE


9.1.    Indemnity. Seller represents and warrants to Purchaser that it has dealt
only with Jones Lang LaSalle Americas, Inc. (“Broker”) in connection with this
Contract. Seller and Purchaser each represents and warrants to the other that,
other than Broker, it has not dealt with or utilized the services of any other
real estate broker, sales person or finder in connection with this Contract, and
each party agrees to indemnify, hold harmless, and, if requested in the sole and
absolute discretion of the indemnitee, defend (with counsel approved by the
indemnitee) the other party from and against all Losses relating to brokerage
commissions and finder’s fees arising from or attributable to the acts or
omissions of the indemnifying party.


9.2.    Broker Commission. If Closing occurs, Seller agrees to pay Broker a
commission according to the terms of a separate contract. Broker shall not be
deemed a party or third party beneficiary of this Contract. As a condition to
Seller’s obligation to pay the commission, Broker shall execute the signature
page for Broker attached hereto solely for purposes of confirming the matters
set forth therein.

ARTICLE X
DEFAULTS AND REMEDIES



22

--------------------------------------------------------------------------------




10.1.    Purchaser Default. If Purchaser defaults on its obligations hereunder
to (a) deliver the Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
in accordance with Article II and close on the purchase of the Property on the
Closing Date, then, immediately and without the right to receive notice or to
cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and the
Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property. If Purchaser
defaults on any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property. The Deposit is liquidated
damages and recourse to the Deposit is, except for Purchaser’s indemnity and
confidentiality obligations hereunder, Seller’s sole and exclusive remedy for
Purchaser’s failure to perform its obligation to purchase the Property or breach
of a representation or warranty. Seller expressly waives the remedies of
specific performance and additional damages for such default by Purchaser.
SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES
RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE
PROPERTY. SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED
TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER’S
EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR
RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


10.2.    Seller Default. If Seller (i) defaults on its obligations hereunder to
deliver to Escrow Agent the deliveries specified under Section 5.2 on the date
required thereunder, or to close on the sale of the Property on the Closing
Date, or (ii) prior to the Closing defaults on its covenants or obligations
under this Contract, and such default continues for more than 10 days after
written notice from Purchaser, then, at Purchaser’s election and as Purchaser’s
exclusive remedy, Purchaser may either (a) terminate this Contract, and all
payments and things of value, including the Deposit, provided by Purchaser
hereunder shall be returned to Purchaser and Purchaser may recover, as its sole
recoverable damages (but without limiting its right to receive a refund of the
Deposit), its direct and actual out-of-pocket expenses and costs (including the
cost of Purchaser’s due diligence and the cost of third-party reports and
documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $100,000 in the aggregate (subject
to the sentence below), or (b) subject to the conditions below, seek specific
performance of Seller’s obligation to close on the sale of the Property pursuant
to this Contract (but not damages). The cap on Purchaser’s recoverable
out-of-pocket expenses and costs set forth in (a) above shall be increased to
$700,000 in the event Seller’s default is (or includes) a refusal to fullfill
Seller’s obligation to close on the sale of the Property pursuant to the terms
of this Contract. Purchaser may seek specific performance of Seller’s obligation
to close on the sale of the Property pursuant to this Contract only if, as a
condition precedent to initiating such litigation for specific performance,
Purchaser shall (x) not otherwise be in default under this Contract; and (y)
file suit therefor with the court on or before the

23

--------------------------------------------------------------------------------




90th day after the Closing Date. If Purchaser fails to file an action for
specific performance within 90 days after the Closing Date, then Purchaser shall
be deemed to have elected to terminate the Contract in accordance with
subsection (a) above. Purchaser agrees that it shall promptly deliver to Seller
an assignment of all of Purchaser’s right, title and interest in and to
(together with possession of) all plans, studies, surveys, reports, and other
materials paid for with the out-of-pocket expenses reimbursed by Seller pursuant
to the foregoing sentence. Notwithstanding anything to the contrary in the
foregoing, if specific performance is unavailable as a remedy due to the willful
actions of Seller to avoid this Contract, Purchaser may pursue an action against
Seller for its actual damages. SELLER AND PURCHASER FURTHER AGREE THAT THIS
SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER
AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER’S EXCLUSIVE
REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A
BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT. UNDER NO CIRCUMSTANCES MAY PURCHASER
SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE
OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT.
PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN
AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AND IS DILIGENTLY PURSUING
AN ACTION SEEKING SUCH REMEDY. The provisions of this Section 10.2 shall survive
the termination of this Agreement.

ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1.    Major Damage. In the event that the Property is damaged or destroyed by
fire or other casualty prior to Risk of Loss Transfer, and (i) the cost for
demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the “Repairs”) is more than $750,000.00 or (ii) the damage and
destruction is reasonably anticipated by Purchaser to permanently and materially
adversely affect access, use or parking at the Property after Closing (either,
“Major Damage”), then Seller shall have no obligation to make such Repairs and
shall notify Purchaser in writing of such damage or destruction (the “Damage
Notice”). If there is a Major Damage, then Purchaser may elect, by delivering
written notice to Seller on or before the earlier of (x) Closing and (y) the
date which is 10 days after Purchaser’s receipt of the Damage Notice, to
terminate this Contract, in which event the Deposit shall be returned to
Purchaser. In the event Purchaser fails to timely terminate this Contract
pursuant to this Section 11.1, this transaction shall be closed in accordance
with Section 11.3 below.


11.2.    Minor Damage. In the event that the Property is damaged or destroyed by
fire or other casualty prior to Risk of Loss Transfer, and there is no Major
Damage, then this transaction shall be closed in accordance with Section 11.3,
notwithstanding such casualty. In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing. Regardless

24

--------------------------------------------------------------------------------




of Seller’s election to commence such Repairs, or Seller’s ability to complete
such Repairs prior to Closing, this transaction shall be closed in accordance
with Section 11.3 below.
11.3.    Closing. In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.2, then this transaction shall be closed in
accordance with the terms of the Contract, at Seller’s election, either (i) for
the full Purchase Price, notwithstanding any such casualty, in which case Seller
and Purchaser shall, at Closing, execute and deliver an assignment and
assumption (in a form reasonably acceptable to both parties) of Seller’s rights
and obligations with respect to the insurance claim related to such casualty,
and thereafter Purchaser shall receive all insurance proceeds pertaining to such
claim, less any amounts which may already have been spent by Seller for Repairs
(plus a credit against the Purchase Price at Closing in the amount of any
deductible payable by Seller in connection therewith; or (ii) for the full
Purchase Price less a credit to Purchaser in the amount necessary to complete
such Repairs (less any amounts which may already have been spent by Seller for
Repairs). Should the parties proceed under (i) above, Seller shall seek, but
shall not be required to obtain, a letter addressed to Purchaser from each of
its applicable insurance carriers agreeing not to deny Purchaser full coverage
under such policy for the loss or damage payable with respect to such casualty.
In the event of a casualty as set forth in Section 11.2, at Closing Seller shall
credit to Purchaser an amount equal to the estimated rent loss insurance
coverage that would otherwise be payable under Seller’s insurance for the period
following Closing (not to exceed 6 months), as determined by an insurance
adjustor selected by Seller.
11.4.    Repairs. To the extent that Seller elects to commence any Repairs prior
to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing. To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by Seller in
connection with such Repairs; provided, however, that (except in the event of
emergency, as determined in Seller’s sole discretion) Seller will consult with
Purchaser prior to entering into any such contract if Purchaser will likely have
to assume such Contract. Notwithstanding the foregoing to the contrary, Seller
retains the sole right and authority to enter into any such contract.

25

--------------------------------------------------------------------------------




                        
ARTICLE XII
EMINENT DOMAIN


12.1.    Eminent Domain. In the event that, at the time of Closing, any material
part of the Property is (or previously has been) acquired, or is about to be
acquired, by any governmental agency by the powers of eminent domain or transfer
in lieu thereof (or in the event that at such time there is any notice of any
such acquisition or intent to acquire by any such governmental agency), Seller
shall give written notice thereof promptly to Purchaser. Purchaser shall have
the right, at Purchaser’s option, to terminate this Contract by giving written
notice within 10 days after Purchaser’s receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder. If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award. It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property. Unless this Contract is terminated pursuant to
this Section 12.1, Seller shall not settle any claim on account of an eminent
domain or transfer in lieu thereof without Purchaser’s prior written consent,
which consent shall not be unreasonably withheld.

ARTICLE XIII
MISCELLANEOUS


13.1.    Binding Effect of Contract. This Contract shall not be binding on
either party until executed by both Purchaser and Seller. Neither the Escrow
Agent’s nor the Broker’s execution of this Contract shall be a prerequisite to
its effectiveness. Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors and permitted assigns.
13.2.    Exhibits and Schedules. All Exhibits and Schedules, whether or not
annexed hereto, are a part of this Contract for all purposes.
13.3.    Assignability. Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller. Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) the purchasing entity’s majority economic interests are
owned directly or indirectly by an entity advised or managed by DRA Advisors
LLC, (b) Purchaser is not released from its liability hereunder, and (c)
Purchaser provides written notice to Seller of any proposed assignment no later
than 10 days prior to the Closing Date. As used herein, an affiliate is a person
or entity controlled by, under common control with, or controlling another
person or entity.
13.4.    Captions. The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

26

--------------------------------------------------------------------------------




13.5.    Number and Gender of Words. Whenever herein the singular number is
used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.
13.6.    Notices. All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter. All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery. Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices. All notices
shall be sent to the addressee at its address set forth following its name
below:
To Purchaser:
c/o DRA Advisors LLC
220 East 42nd Street
27th Floor
New York, New York 10017
Attention:    Adam Breen
Telephone:    212-973-3840
Email:    abreen@draadvisors.com


with copy to:


Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attention:     Martin Luskin, Esquire and Pelayo Coll, Esquire
Telephone:     212-885-5311 (Luskin) and 215-569-5654 (Coll)
Email:         mluskin@blankrome.com and coll@blankrome.com


To Seller:
National Property Investors 6
c/o AIMCO

27

--------------------------------------------------------------------------------




4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Attention:     Mark Reoch
Telephone:     303-691-4337
Facsimile:     303-300-3261
Email:     mark.reoch@aimco.com


And:


National Property Investors 6
c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Attention:     Mr. John Bezzant
Telephone:     303-793-4774
Facsimile:     720-493-6528
Email:     john.bezzant@aimco.com


with copy to:


AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Attention:     Ken Diamond, Esq.
Telephone:     303-691-4763
Email:     ken.diamond@aimco.com


and a copy to:


Jones Lang LaSalle Americas, Inc.
6903 Rockledge Drive, Suite 800
Bethesda, Maryland 20817
Attention:    Scott Melnick
Telephone:    301-564-6619
Email:        scott.melnick@am.jll.com


and a copy to:


Ballard Spahr LLP
1225 17th Street, Suite 2300
Denver, Colorado 80202
Attention:     Joseph E. Lubinski

28

--------------------------------------------------------------------------------




Telephone:     303-292-2400
Facsimile:     303-296-3956
Email:        lubinskij@ballardspahr.com


Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:
Stewart Title Guarantee Company
1980 Post Oak Boulevard, Suite 610
Houston, Texas 77056
Attention:    Wendy Howell
Telephone:    713-625-8161
Email:        whowell@stewart.com
Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.
13.7.    Governing Law and Venue. The laws of the State of Maryland shall govern
the validity, construction, enforcement, and interpretation of this Contract,
unless otherwise specified herein except for the conflict of laws provisions
thereof. All claims, disputes and other matters in question arising out of or
relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.
13.8.    Entire Agreement. This Contract embodies the entire Contract between
the parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and contracts, whether
written or oral.
13.9.    Amendments. This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3, and (b) the signature of the Broker
shall not be required as to any amendment of this Contract.
13.10.    Severability. In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law. If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.
13.11.    Multiple Counterparts/Facsimile Signatures. This Contract may be
executed in a number of identical counterparts. This Contract may be executed by
facsimile signatures or electronic delivery of signatures which shall be binding
on the parties hereto, with original signatures to be delivered as soon as
reasonably practical thereafter.

29

--------------------------------------------------------------------------------




13.12.    Construction. No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.
13.13.    Confidentiality. Seller and Purchaser shall not disclose the terms and
conditions contained in this Contract and shall keep the same confidential,
provided that each may disclose the terms and conditions of this Contract (a) as
required by law, (b) to consummate the terms of this Contract, or any financing
relating thereto, or (c) to its current and/or prospective lenders, investors,
officers, directors, and trustees and Consultants. Furthermore, Seller may
disclose the terms and conditions of this Contract as is necessary, in Seller’s
sole discretion, in order for Seller to fulfill the conditions set forth in
Section 8.2.5, and to make any public disclosures required under federal or
state securities laws or regulations. Any information obtained by Purchaser in
the course of its inspection of the Property, and any Materials provided by
Seller to Purchaser hereunder, shall be confidential and Purchaser shall be
prohibited from making such information public to any other person or entity
other than its current and/or prospective lenders, investors, officers,
directors, and trustees and Consultants, without Seller’s prior written
authorization, which may be granted or denied in Seller’s sole discretion. In
addition, each party shall use its reasonable efforts to prevent its current
and/or prospective lenders, investors, officers, directors, and trustees and
Consultants from divulging any such confidential information to any unrelated
third parties except for the limited purpose of analyzing and investigating such
information for the purpose of consummating the transaction contemplated by this
Contract. Unless and until the Closing occurs, Purchaser shall not market the
Property (or any portion thereof) to any prospective purchaser or lessee without
the prior written consent of Seller, which consent may be withheld in Seller’s
sole discretion.
13.14.    Time of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Contract and any aspect thereof.
13.15.    Waiver. No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. No waiver, amendment, release, or modification of this Contract shall
be established by conduct, custom, or course of dealing and all waivers must be
in writing and signed by the waiving party.
13.16.    Attorneys Fees. In the event either party hereto commences litigation
against the other to enforce its rights hereunder, the substantially prevailing
party in such litigation shall be entitled to recover from the other party its
reasonable attorneys’ fees and expenses incidental to such litigation, including
the cost of in-house counsel and any appeals.
13.17.    Time Zone/Time Periods. Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located.
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, Colorado.) Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

30

--------------------------------------------------------------------------------




13.18.    1031 Exchange. Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service. Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein.
13.19.    No Personal Liability of Officers, Trustees or Directors. Purchaser
acknowledges that this Contract is entered into by Seller which is a California
limited partnership, and Purchaser agrees that none of Seller’s Indemnified
Parties shall have any personal liability under this Contract or any document
executed in connection with the transactions contemplated by this Contract.
Seller acknowledges that this Contract is entered into by Purchaser which is a
Delaware limited liability company, and Seller agrees that none of Purchaser, or
Purchaser’s partners, managers, members, employees, officers, directors,
trustees, shareholders, counsel, representatives, or agents shall have any
personal liability under this Contract or any document executed in connection
with the transactions contemplated by this Contract.
13.20.    ADA Disclosure. Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the “ADA”) and the
federal Fair Housing Act (the “FHA”). The ADA requires, among other matters,
that tenants and/or owners of “public accommodations” remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons. Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property’s compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.
13.21.    No Recording. Purchaser shall not cause or allow this Contract or any
contract or other document related hereto, nor any memorandum or other evidence
hereof, to be recorded or become a public record without Seller’s prior written
consent, which consent may be withheld at Seller’s sole discretion. If Purchaser
records this Contract or any other memorandum or evidence thereof, Purchaser
shall be in default of its obligations under this Contract. Purchaser hereby
appoints Seller as Purchaser’s attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records. This appointment
shall be coupled with an interest and irrevocable.
13.22.    Relationship of Parties. Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property. Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

31

--------------------------------------------------------------------------------




13.23.    AIMCO Marks. Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract. Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.
13.24.    Non-Solicitation of Employees. Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser’s employees,
affiliates or agents shall solicit any of Seller’s employees or any employees
located at the Property (or any of Seller’s affiliates’ employees located at any
property owned by such affiliates) for potential employment.
13.25.    Survival. Except for (a) all of the provisions of this Article XIII
(other than Section 13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.8, 5.4, 5.5, 6.2,
6.3, 6.5, 9.1, 10.2 and 11.4; (c) any other provisions in this Contract, that by
their express terms survive the termination of this Contract or the Closing; and
(d) any payment or indemnity obligation of Purchaser under this Contract (the
foregoing (a), (b), (c) and (d) referred to herein as the “Survival
Provisions”), none of the terms and provisions of this Contract shall survive
the termination of this Contract, and if the Contract is not so terminated, all
of the terms and provisions of this Contract (other than the Survival
Provisions, which shall survive the Closing) shall be merged into the Closing
documents and shall not survive Closing.
13.26.    Multiple Purchasers. As used in this Contract, the term “Purchaser”
includes all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract. In the event that “Purchaser” has any
obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder.
13.27.    WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS CONTRACT.

ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1.    Disclosure. Seller and Purchaser hereby acknowledge delivery of the
Lead Based Paint Disclosure attached as Exhibit H hereto.


[Remainder of Page Intentionally Left Blank]



32

--------------------------------------------------------------------------------




NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.
Seller:
 
 
 
NATIONAL PROPERTY INVESTORS 6,
a California limited partnership
 
 
By:
NPI EQUITY INVESTMENTS, INC.,
 
a Florida corporation,
 
its general partner
 
 
 
By: /s/ Mark C. Reoch
 
Name: Mark C. Reoch
 
Title: Vice President, Transactions
 
 
 
 
Purchaser:
 
 
DRA FUND VIII LLC,
a Delaware limited liability company
 
 
By:
/s/ Brian T. Summers
Name:
Brian T. Summers
Title:
Vice President
 
 







--------------------------------------------------------------------------------




SCHEDULE 1
DEFINED TERMS
1.1.    “ADA” shall have the meaning set forth in Section 13.20.
1.2.    “Adjournment Notice” shall have the meaning set forth in Section 5.1.
1.3.    “AIMCO” means Apartment Investment and Management Company.
1.4.    “AIMCO Marks” means all words, phrases, slogans, materials, software,
proprietary systems, trade secrets, proprietary information and lists, and other
intellectual property owned or used by Seller, the Property Manager, or AIMCO in
the marketing, operation or use of the Property (or in the marketing, operation
or use of any other properties managed by the Property Manager or owned by AIMCO
or an affiliate of either Property Manager or AIMCO).
1.5.    “Broker” shall have the meaning set forth in Section 9.1.
1.6.    “Business Day” means any day other than a Saturday or Sunday or Federal
holiday or legal holiday in the States of Colorado, Maryland or Texas.
1.7.    “Closing” means the consummation of the purchase and sale and related
transactions contemplated by this Contract in accordance with the terms and
conditions of this Contract.
1.8.    “Closing Date” means the date on which date the Closing of the
conveyance of the Property is required to be held pursuant to Section 5.1.
1.9.    “Code” shall have the meaning set forth in Section 2.3.6.
1.10.    “Community Manager” shall have the meaning set forth in Section 6.4.
1.11.    “Consultants” shall have the meaning set forth in Section 3.1.
1.12.    “Damage Notice” shall have the meaning set forth in Section 11.1.
1.13.    “Deed” shall have the meaning set forth in Section 5.2.1.
1.14.    “Deed of Trust” shall have the meaning set forth in Section 4.5.
1.15.    “Deposit” shall have the meaning set forth in Section 2.2.1.
1.16.    “Escrow Agent” shall have the meaning set forth in Section 2.2.1.
1.17.    “Excluded Permits” means those Permits which, under applicable law, are
nontransferable.
1.18.    “Existing Survey” shall have the meaning set forth in Section 4.2.

Schedule 1

--------------------------------------------------------------------------------




1.19.    “F&PP Inventory” shall have the meaning set forth in Section 3.8.
1.20.    “Feasibility Period” shall have the meaning set forth in Section 3.1.
1.21.    “FHA” shall have the meaning set forth in Section 13.20.
1.22.    “Fixtures and Tangible Personal Property” means all fixtures,
furniture, furnishings, fittings, equipment, machinery, apparatus, appliances
and other articles of tangible personal property owned by Seller and located on
the Land or in the Improvements as of the Effective Date, to the extent
transferable, and used or usable in connection with the occupation or operation
of all or any part of the Property; provided, however, that the term “Fixtures
and Tangible Personal Property” specifically excludes any of the foregoing to
the extent (a) the same are not owned by Seller (including, without limitation,
if the same are leased by Seller or are owned or leased by any Tenant or guest,
employee or other person furnishing goods or services to the Property), or (b)
the same are owned by Seller but are not used exclusively for the business,
operation or management of the Property. Notwithstanding the foregoing to the
contrary, the term “Fixtures and Tangible Personal Property” specifically
excludes (i) all mobile and personal communication devices, including, without
limitation all cellular phones, smartphones, tablets, phablets, netbooks and
check and credit card scanning devices and (ii) desktop, laptop and peripheral
computers and hard drive devices together with related electronic devices,
accessories, printers, monitors and keyboards.
1.23.    “General Assignment” shall have the meaning set forth in Section 5.2.3.
1.24.    “Good Funds” shall have the meaning set forth in Section 2.2.1.
1.25.    “HAP Tenant Based Voucher Assumption” shall have the meaning set forth
in Section 4.8.
1.26.    “HAP Tenant Based Voucher Contract” shall mean any Housing Assistance
Payment Contract which regulates Section 8 payments to the Property under
existing vouchers issued by the applicable local housing authority.
1.27.    “Housing Authority” shall have the meaning set forth in Section 4.8.
1.28.    “Improvements” means all buildings and improvements located on the Land
taken “as is.”
1.29.    “Inspections” shall have the meaning set forth in Section 3.1.
1.30.    “Land” means all of those certain tracts of land located in the State
of Maryland described on Exhibit A, and all rights, privileges and appurtenances
pertaining thereto, as more particularly described in the Deed.
1.31.    “Lease(s)” means the interest of Seller in and to all leases, subleases
and other occupancy contracts, whether or not of record, which provide for the
use or occupancy of space or facilities on or relating to the Property and which
are in force as of the Closing Date for the Property.

Schedule 1

--------------------------------------------------------------------------------




1.32.    “Leases Assignment” shall have the meaning set forth in Section 5.2.4.
1.33.    “Loan Payoff” shall mean Seller’s payment in full of the Note.
1.34.    “Losses” shall have the meaning set forth in Section 3.4.1.
1.35.    “Major Damage” shall have the meaning set forth in Section 11.1.
1.36.    “Materials” shall have the meaning set forth in Section 3.5.
1.37.    “Miscellaneous Property Assets” means all contract rights, leases,
concessions, warranties, plans, drawings and other items of intangible personal
property relating to the ownership or operation of the Property and owned by
Seller, excluding, however, (a) receivables, (b) Property Contracts, (c) Leases,
(d) Permits, (e) cash or other funds, whether in petty cash or house “banks,” or
on deposit in bank accounts or in transit for deposit, (f) refunds, rebates or
other claims, or any interest thereon, for periods or events occurring prior to
the Closing Date, (g) utility and similar deposits, (h) insurance or other
prepaid items, (i) Seller’s proprietary books and records, or (j) any right,
title or interest in or to the AIMCO Marks. The term “Miscellaneous Property
Assets” also shall include all of Seller’s rights, if any, in and to the name
“Colony at Kenilworth” and to any internet domain name (but not the content of
any website maintained by Seller or any of Seller’s affiliates) and phone
numbers (which Purchaser acknowledges Seller cannot unilaterally assign), as
they relate solely to use in connection with the Property (and not with respect
to any other property owned or managed by Seller, Property Manager, AIMCO, or
their respective affiliates).
1.38.    “New Exception” shall have the meaning set forth in Section 4.6.
1.39.    “New Exception Review Period” shall have the meaning set forth in
Section 4.6.
1.1.    “Note” means, collectively, that certain (a) Amended and Restated
Multifamily Note (Recast Transaction) in the original principal amount of
$11,980,311.00, dated as of August 31, 2007, executed by Seller and payable to
Federal Home Loan Mortgage Corporation; and (b) Multifamily Note in the original
principal amount of $13,100,000.00, dated as of August 31, 2007, executed by
Seller and payable to the order of Capmark Bank, as assigned to Federal Home
Loan Mortgage Corporation.
1.2.    “Objection Deadline” shall have the meaning set forth in Section 4.3.
1.3.    “Objection Notice” shall have the meaning set forth in Section 4.3.
1.4.    “Objections” shall have the meaning set forth in Section 4.3.
1.5.    “Permits” means all licenses and permits granted by any governmental or
quasi-governmental authority having jurisdiction over the Property owned by
Seller and required in order to own and operate the Property.
1.6.    “Permitted Exceptions” shall have the meaning set forth in Section 4.4.

Schedule 1

--------------------------------------------------------------------------------




1.7.    “Prohibited Person” means any of the following: (a) a person or entity
that is listed in the Annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing (effective September 24, 2001)
(the “Executive Order”); (b) a person or entity owned or controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (c) a person
or entity that is named as a “specially designated national” or “blocked person”
on the most current list published by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above.
1.8.    “Property” means (a) the Land and Improvements and all rights of Seller,
if any, in and to all of the easements, rights, privileges, and appurtenances
belonging or in any way appertaining to the Land and Improvements, (b) the
Property Contracts and Utility Contracts (excluding those not assumed by
Purchaser as provided in Section 3.6), Leases, Permits (other than Excluded
Permits), and the right, if any, of Seller in and to the Fixtures and Tangible
Personal Property, and (c) the Miscellaneous Property Assets owned by Seller
which are located on the Property and used in its operation.
1.9.    “Property Contracts” means all contracts, agreements, equipment leases,
purchase orders, maintenance, service, and similar contracts, excluding Leases,
regardless of whether entered into by Seller, Property Manager, or an affiliate
of either, which relate to the ownership, maintenance, construction or repair
and/or operation of the Property, whether or not assignable by their terms, but
not including (a) any national contracts entered into by Seller, Property
Manager, or AIMCO with respect to the Property (i) which terminate automatically
upon transfer of the Property by Seller, or (ii) which Seller, in Seller’s sole
discretion, elects to terminate with respect to the Property effective as of the
Closing Date, or (b) any cellular phone contract or property management contract
for the Property. Property Contracts shall not include Utility Contracts.
1.10.    “Property Contracts List” shall have the meaning set forth in Section
3.5.4.
1.11.    “Property Contracts and Utility Contracts Notice” shall have the
meaning set forth in Section 3.6.
1.12.    “Property Manager” means the current property manager of the Property.
1.13.    “Proration Schedule” shall have the meaning set forth in Section 5.4.1.
1.14.    “Purchase Price” means the consideration to be paid by Purchaser to
Seller for the purchase of the Property pursuant to Section 2.2.
1.15.    “Purchaser” shall have the meaning set forth in Section 13.28.
1.16.    “Records Disposal Notice” shall have the meaning set forth in Section
5.4.11.
1.17.    “Records Hold Period” shall have the meaning set forth in Section
5.4.11.

Schedule 1

--------------------------------------------------------------------------------




1.18.    “Regional Property Manager” shall have the meaning set forth in Section
6.4.
1.19.    “Rent-Ready Condition” means the physical condition to which Seller, in
the ordinary course of its business, would prepare Tenant units in anticipation
of renting such Tenant units to prospective tenants.
1.20.    “Rent Roll” shall have the meaning set forth in Section 3.5.3.
1.21.    “Repairs” shall have the meaning set forth in Section 11.1.
1.22.    “Required Assignment Consent” shall have the meaning set forth in
Section 3.6.
1.23.    “Response Deadline” shall have the meaning set forth in Section 4.3.
1.24.    “Response Notice” shall have the meaning set forth in Section 4.3.
1.25.    “Risk of Loss Transfer” shall have the meaning set forth in Section
5.4.7.
1.26.    “Seller’s Indemnified Parties” shall have the meaning set forth in
Section 3.4.1
1.27.    “Seller’s Property-Related Files and Records” shall have the meaning
set forth in Section 5.4.11.
1.28.    “Seller’s Representations” shall have the meaning set forth in Section
6.1.
1.29.    “Supplies” shall have the meaning set forth in Section 3.7.
1.30.    “Supplies Contract” shall have the meaning set forth in Section 3.7.
1.31.    “Survey” shall have the meaning ascribed thereto in Section 4.2.
1.32.    “Survival Period” shall have the meaning set forth in Section 6.3.
1.33.    “Survival Provisions” shall have the meaning set forth in Section
13.25.
1.34.    “Tenant” means any person or entity entitled to occupy any portion of
the Property under a Lease.
1.35.    “Tenant Deposits” means all security deposits, prepaid rentals,
cleaning fees and other refundable deposits and fees collected from Tenants,
plus any interest accrued thereon, paid by Tenants to Seller pursuant to the
Leases. Tenant Deposits shall not include any non-refundable deposits or fees
paid by Tenants to Seller, either pursuant to the Leases or otherwise.
1.36.    “Tenant Security Deposit Balance” shall have the meaning set forth in
Section 5.4.6.2.
1.37.    “Terminated Contracts” shall have the meaning set forth in Section 3.6.

Schedule 1

--------------------------------------------------------------------------------




1.38.    “Third-Party Reports” means any reports, studies or other information
prepared or compiled for Purchaser by any Consultant or other third-party in
connection with Purchaser’s investigation of the Property.
1.39.    “Title Commitment” shall have the meaning set forth in Section 4.1.
1.40.    “Title Documents” shall have the meaning set forth in Section 4.1.
1.41.    “Title Insurer” shall have the meaning set forth in Section 2.2.1.
1.42.    “Title Policy” shall have the meaning set forth in Section 4.1.
1.43.    “Uncollected Rents” shall have the meaning set forth in Section
5.4.6.1.
1.44.    “Utility Contract” means an agreement for the purchase of electricity,
gas or other utility service for the Property or a group of properties
(including the Property).
1.45.    “Vendor Terminations” shall have the meaning set forth in Section 3.6.





Schedule 1